         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  ARTHUR LAWTON CLARK,

                                       Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 317-025

                  LYNN SHEFFIELD, Sheriff; LT. TOMMY BARRENTINE;
                  and DR. PETER WROBEL,

                                       Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    pursuant to the Order dated March 20, 2019 adopting the Report and Recommendations as the

                    Court's opinion and overruling Plaintiff's objections, Defendants' motions for summary judgment

                    are granted and judgment is hereby entered in favor of Defendants. Plaintiff's motion to reconsider is

                    denied as moot. This case stands closed.




            03/20/2019                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By)
                                                                                By) Deputy Clerk
GAS Rev 10/1/03
